IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BAYVIEW LOAN SERVICING, LLC             : No. 80 MM 2017
                                        :
                                        :
             v.                         :
                                        :
                                        :
NORMAN ROSETSKY AND DIANE               :
ROSETSKY A/K/A DIANA ROSETSKY           :
A/K/A DIANE GOCHIN                      :
                                        :
                                        :
PETITION OF: DIANE GOCHIN (F/K/A        :
DIANE ROSETSKY)                         :




                                    ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Emergency Application for Stay of

Sheriff Sale is DENIED.